Name: Council Implementing Decision (CFSP) 2016/1748 of 29 September 2016 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: civil law;  international affairs;  Asia and Oceania
 Date Published: 2016-09-30

 30.9.2016 EN Official Journal of the European Union L 264/38 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/1748 of 29 September 2016 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 and Article 6(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 7 September 2016, the United Nations Security Council Committee established pursuant to paragraph 30 of UN Security Council Resolution 1988 (2011) amended the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2011/486/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 29 September 2016. For the Council The President P. Ã ½IGA (1) OJ L 199, 2.8.2011, p. 57. ANNEX I. The entries in the list set out in the Annex to Decision 2011/486/CFSP for the persons below shall be replaced by the entries as set out below A. Individuals associated with the Taliban (13) Mohammad Shafiqullah Ahmadi Fatih Khan (alias (a) Mohammad Shafiq Ahmadi, (b) Mullah Shafiqullah) Title: Mullah. Grounds for listing: Governor of Samangan Province under the Taliban regime. Date of birth: 1956-1957. Place of birth: (a) Charmistan village, Tirin Kot District, Uruzgan Province, Afghanistan, (b) Marghi village, Nawa District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Originally from Ghazni Province, but later lived in Uruzgan, (b) Taliban Shadow Governor for Uruzgan Province as of late 2012, (c) Serves as a member of the Military Commission as of July 2016, (d) Belongs to Hotak tribe. Date of UN designation:23.2.2001. (35) Shahabuddin Delawar Title: Maulavi. Grounds for listing: Deputy of High Court under the Taliban regime. Date of birth: (a) 1957, (b) 1953. Place of birth: Logar Province, Afghanistan. Nationality: Afghan. Passport number: Afghan passport number OA296623. Other information: (a) Deputy Head of Taliban Embassy in Riyadh, Saudi Arabia until 25 Sept. 1998, (b) Believed to be in Afghanistan/Pakistan border area. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of UN designation:23.2.2001. (44) Din Mohammad Hanif (alias (a) Qari Din Mohammad (b) Iadena Mohammad) Title: Qari. Grounds for listing: (a) Minister of Planning under the Taliban regime, (b) Minister of Higher Education under the Taliban regime. Date of birth: (a) Approximately 1955, (b) 01.01.1969 (as Iadena Mohammad). Place of birth: (a) Shakarlab village, Yaftali Pain District, Badakhshan Province, Afghanistan, (b) Badakhshan (as Iadena Mohammad). Nationality: Afghan. Passport number: OA 454044 (as Iadena Mohammad). Other information: (a) Member of Taliban Supreme Council responsible for Takhar and Badakhshan provinces, (b) Believed to be in Afghanistan/Pakistan border area. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of UN designation:25.1.2001. (53) Sayyed Mohammed Haqqani (alias Sayyed Mohammad Haqqani). Title: Mullah. Grounds for listing: (a) Director of Administrative Affairs under the Taliban regime, (b) Head of Information and Culture in Kandahar Province under the Taliban regime. Date of birth: approximately 1965. Place of birth: Chaharbagh village, Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Graduate of the Haqqaniya Madrasa in Akora Khattak, Pakistan, (b) Believed to have had close relations with Taliban leader Mullah Mohammad Omar, (c) Believed to be in Afghanistan/Pakistan border area, (d) Member of Taliban Supreme Council as at June 2010, (e) Belongs to Barakzay tribe. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Reportedly deceased as of January 2016. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayyed Mohammed Haqqani is allied with Gulbbudin Hekmatyar and has been a long-standing supporter of Mullah Mohammed Omar. As Director of Administrative Affairs of the Taliban regime, he distributed Afghan identity cards to Al-Qaida-related foreigners who fought in Afghanistan and collected a significant amount of funds from them. Sayyed Mohammed Haqqani met several times with Aiman Muhammed Rabi al-Zawahiri and Farhad, Mohammed Omar's secretary, in 2003 and 2004. He opened a bookstore in Qissa Khwani's bazaar, Peshawar, Pakistan, which has been implicated in the financing of the Taliban. He was still an active Taliban insurgency leader as at March 2009. (64) Khairullah Khairkhwah (alias (a) Mullah Khairullah Khairkhwah, (b) Khirullah Said Wali Khairkhwa) Title: (a) Maulavi, (b) Mullah. Grounds for listing: (a) Governor of Herat Province (Afghanistan) under the Taliban regime, (b) Spokesperson of the Taliban regime, (c) Governor of Kabul Province under the Taliban regime, (d) Minister of Internal Affairs under the Taliban regime. Date of birth: (a) Approximately 1963, (b) 01 January 1967 (under the name Khirullah Said Wali Khairkhwa). Place of birth: (a) Poti village, Arghistan District, Kandahar Province, Afghanistan, (b) Kandahar Nationality: Afghan. Address: Qatar. Other information: Belongs to Popalzai tribe. Date of UN designation:25.1.2001. (66) Jan Mohammad Madani Ikram Title: Maulavi. Grounds for listing: ChargÃ © d'Affaires, Taliban Embassy, Abu Dhabi, United Arab Emirates. Date of Birth: 1954- 1955. Place of birth: Siyachoy village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Alizai tribe. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of UN designation:25.1.2001. (72) Fazl Mohammad Mazloom (alias (a) Molah Fazl, (b) Fazel Mohammad Mazloom) Title: Mullah. Grounds for listing: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. Address: Qatar. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Fazl Mohammad Mazloom was a close associate of Mohammed Omar and helped him to establish the Taliban government. Mazloom was at the Al-Farouq training camp established by Al-Qaida. He had knowledge that the Taliban provided assistance to the Islamic Movement of Uzbekistan in the form of financial, weapons and logistical support in exchange for providing the Taliban with soldiers. He was a commander of approximately 3 000 Taliban front-line troops in the Takhar Province in October 2001. (82) Allah Dad Tayeb Wali Muhammad (alias (a) Allah Dad Tayyab, (b) Allah Dad Tabeeb) Title: (a) Mullah, (b) Haji. Grounds for listing: Deputy Minister of Communication under the Taliban regime. Date of birth: approximately 1963. Place of birth: (a) Ghorak District, Kandahar Province, Afghanistan, (b) Nesh District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: Belongs to Popalzai tribe. Photo available for inclusion in the INTERPOL-UN Security Council Special Notice. Deceased as of November 2015. Date of UN designation:25.1.2001. (88) Nurullah Nuri (alias Norullah Noori). Title: Maulavi. Grounds for listing: (a) Governor of Balkh Province (Afghanistan) under the Taliban regime, (b) Head of Northern Zone under the Taliban regime. Date of birth: (a) Approximately 1958, (b) 1 January 1967. Place of birth: Shahjoe District, Zabul Province, Afghanistan. Nationality: Afghan. Address: Qatar. Other information: Belongs to Tokhi tribe. Date of UN designation:25.1.2001. (90) Mohammed Omar Ghulam Nabi Title: Mullah. Grounds for listing: Leader of the Faithful (Amir ul- Mumineen), Afghanistan. Date of birth: (a) Approximately 1966, (b) 1960, (c) 1953. Place of birth: (a) Naw Deh village, Deh Rawud District, Uruzgan Province, Afghanistan, (b) Noori village, Maiwand District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Father's name is Ghulam Nabi, also known as Mullah Musafir, (b) Left eye missing, (c) Brother-in-law of Ahmad Jan Akhundzada Shukoor Akhundzada, (d) Believed to be in the Afghanistan/ Pakistan border area, (e) Belongs to Hotak tribe. Reportedly deceased as of April 2013. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammed Omar holds the title of Commander of the Faithful of the Islamic Emirate of Afghanistan and is the supreme leader of the Taliban movement in the Taliban hierarchy. He sheltered Usama bin Laden and his Al-Qaida network in the years prior to the 11 September 2001 attacks in the United States. He has been directing the Taliban against the Government of Afghanistan and their allies in Afghanistan since 2001. Mohammed Omar commands the allegiance of other prominent military leaders in the region, such as Jalaluddin Haqqani. Gulbuddin Hekmatyar has also cooperated with Mohammed Omar and the Taliban. (97) Mohammad Hasan Rahmani (alias Gud Mullah Mohammad Hassan). Title: Mullah. Grounds for listing: Governor of Kandahar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Deh Rawud District, Uruzgan Province, Afghanistan, (b) Chora District, Uruzgan Province, Afghanistan, (c) Charchino District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Has a prosthetic right leg, (b) Member of Taliban Supreme Council as of mid-2013, acted as deputy of Mullah Mohammed Omar in March 2010, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Achekzai tribe. Deceased as of 9 February 2016. Date of UN designation:23.2.2001. (113) Sher Mohammad Abbas Stanekzai Padshah Khan Title: Maulavi. Grounds for listing: (a) Deputy Minister of Public Health under the Taliban regime, (b) Deputy Minister of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Qala-e-Abbas, Shah Mazar area, Baraki Barak District, Logar Province, Afghanistan. Nationality: Afghan. Other information: Believed to be in the Afghanistan/Pakistan border area. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of UN designation:25.1.2001. (119) Abdul-Haq Wassiq (alias: (a) Abdul-Haq Wasseq, (b) Abdul Haq Wasiq) Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) under the Taliban regime. Date of birth: (a) Approximately 1975, (b) 1971. Place of birth: Gharib village, Khogyani District, Ghazni Province, Afghanistan. Nationality: Afghan. Address: Qatar. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul-Haq Wassiq is allied with Gulbuddin Hekmatyar. Under the Taliban regime, he held successive positions as local commander in Nimroz and Kandahar provinces. He then became Deputy Director-General of Intelligence, reporting to Qari Ahmadullah. In this function, he was in charge of handling relations with Al-Qaida  related foreign fighters and their training camps in Afghanistan. He was also known for his repressive methods against Taliban opponents in the South of Afghanistan. (123) Mohammad Zahid (alias (a) Jan Agha Ahmadzai (b) Zahid Ahmadzai) Title: Mullah. Grounds for listing: Third Secretary, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1971. Place of birth: Logar Province, Afghanistan. Nationality: Afghan. Passport number: D 001206 (issued on 17.7.2000). Other information: Believed to be in Afghanistan/Pakistan border area. Picture available for inclusion in the INTERPOL-UN Security Council Special Notice. Date of UN designation:25.1.2001. (139) Rahmatullah Shah Nawaz Name (original script): Title: Alhaj Designation: na DOB: (a) 1981 (b) 1982 POB: Shadal (variant Shadaal) Bazaar, Achin District, Nangarhar Province, Afghanistan Good quality a.k.a.: (a) Qari Rahmat (previously listed as) (b) Kari Rahmat Low quality a.k.a.: na Nationality: Afghan Passport no.: na National identification no.: na Address: (a) Kamkai Village, Achin District, Nangarhar Province, Afghanistan (b) Kamkai Village, Achin District, Nangarhar Province, Afghanistan (c) Surkhel village, Achin District, Nangarhar Province, Afghanistan (d) Batan village, Achin District, Nangarhar Province, Afghanistan. Listed on: 21 Aug. 2014 (amended on 21 Jul. 2016) Other information: Physical description: eye colour: brown, hair colour: black, weight: 77-81 kg, height: 178 cm short-to-medium black beard, short black hair. Belongs to Shinwari tribe, Sepahi sub-tribe. A Taliban commander since at least Feb. 2010. Collects taxes and bribes on behalf of the Taliban as of April 2015. Liaises with and provides Taliban operatives in Nangarhar Province, Afghanistan, with information, guidance, housing and weapons and has emplaced improvised explosive devices (IED) and conducted attacks against International Security Assistance Force (ISAF) and Afghan forces. Involved in drug trafficking and operates heroin laboratory in Abdulkhel village, Achin district, Nangarhar province, Afghanistan. Date of UN designation: 21.8.2014.